FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NOE PINEDA DE LEON,                              No. 10-72343

               Petitioner,                       Agency No. A029-174-738

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Noe Pineda De Leon, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for special rule cancellation




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal under the Nicaraguan Adjustment and Central American Relief Act

(“NACARA”) and for cancellation of removal. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that Pineda De

Leon is not eligible for special rule cancellation of removal under NACARA

Section 203. See Lanuza v. Holder, 597 F.3d 970, 972 (9th Cir. 2010) (per

curiam).

      We also lack jurisdiction to review the agency’s determination that Pineda

De Leon failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales,

424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   10-72343